Citation Nr: 0403640	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-12 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the reduction of a total disability evaluation to the 
ten percent rate due to incarceration on June 11, 2002 was 
appropriate under the provisions of 38 U.S.C.A. § 5313 (West 
2002) and 38 C.F.R. § 3.665 (2003).


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from August 1967 to June 1971.

This appeal arises from a decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Phoenix, 
Arizona, that determined that the veteran's total disability 
evaluation should be reduced to ten percent effective from 
August 10, 2002, under the provisions of 38 U.S.C.A. § 5313 
(West 2002) and 38 C.F.R. § 3.665 (2003).


FINDINGS OF FACT

1.  The veteran was awarded a total disability evaluation in 
December 1997 for a service-connected psychiatric disability.

2.  VA was informed by a federal correctional facility in 
July 2002 that the veteran had been incarcerated at that 
facility on June 11, 2002 due to a conviction for a felony 
offense.  He was scheduled to be released in April 2004.


CONCLUSION OF LAW

The reduction of the veteran's disability compensation to a 
ten percent evaluation effective from August 10, 2002, due to 
incarceration for a felony conviction, was proper.  
38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a).  As 
discussed below, the development conducted by VA in this case 
fully meets the requirements of the provisions of 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include military 
and VA records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  

The factual matters in the current case are not of 
controversy.  VA has verified that the veteran was 
incarcerated on June 11, 2002 for the conviction of a felony 
offense.  This fact was confirmed directly with the 
institution in which the veteran is currently serving his 
sentence.  VA informed the veteran of this evidence in the 
Statement of the Case provided in February 2003.  The veteran 
does not dispute these facts and his current contentions are 
purely a matter of legal interpretation of the applicable 
statute and regulations governing the reduction of disability 
compensation for incarcerated veterans.  As there is no 
information or evidence needed to substantiate the current 
claim, and only legal issues are involved, VA has no further 
obligations under 38 U.S.C.A. § 5103(a), 5103A, 5107(a) or 38 
C.F.R. § 3.159(b)(1), (c) in this matter.  See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000) (VA's duty to assist 
under the VCAA is not applicable to a matter of statutory 
interpretation.)

However, regulations at 38 C.F.R. § 3.665(a) require VA to 
notify the veteran that his benefits are subject to reduction 
due to his incarceration, of the rights of the person's 
dependents to an apportionment while the person is 
incarcerated, and the conditions under which payments to the 
person may be resumed upon release from 
incarceration.  VA letters issued in July and August 2002 
clearly provided this information.  

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  The RO issued a letter on July 
12, 2002, which informed the veteran of its proposal to 
reduce his disability compensation due to his incarceration.  
He was informed he had 60 days in which to submit evidence or 
contentions regarding this matter.  He responded in August 
2002.  By letter of August 29, 2002, the RO informed the 
veteran that his contentions had been considered, but 
reduction of his compensation under 38 C.F.R. § 3.665 was 
still warranted.  This letter provided the veteran with a VA 
form that informed him of his appellate rights, to include a 
hearing before VA.  Based on this evidence, VA has met the 
requirements for notification under 38 C.F.R. § 3.103.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA.)  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case." ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed.Cir. 1998).  In this case, however, as 
there is no evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of the issue decided below, the Board finds that any such 
failure is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Whether Reduction of VA Disability Compensation was 
Appropriate.

By rating decision of December 1997, the veteran was awarded 
a total disability evaluation for his service-connected 
psychiatric disability.  In July 2002, the Tucson Federal 
Correctional Institution notified VA that the veteran had 
been committed to this facility on June 11, 2002 following a 
felony conviction.  He was due to be released on April 6, 
2004.  By letter of July 2002, VA informed the veteran that 
his total disability evaluation would be reduced to ten 
percent, effective from August 11, 2002, as required by 
38 C.F.R. § 3.665.  He responded to this letter and VA 
notified the veteran in August 2002 that it was reducing his 
disability compensation due to his incarceration, effective 
August 11, 2002.  This date was subsequently corrected to 
August 10, 2002.

The veteran's primary contention on appeal is that the RO, at 
least in his case, has misinterpreted the meaning of the word 
"conviction" used in both the applicable statute at 
38 U.S.C.A. § 5313 and regulations at 38 C.F.R. § 3.665.  He 
cites to Black's Law Dictionary for the definition of 
conviction as "the final judgment on a verdict or finding of 
guilty."  The veteran contends that the United States 
Supreme Court has ruled in In re Tiffany, 252 U.S. 32 (date 
not given by appellant), that the term "final judgment" is 
defined as "one which leaves nothing open to further dispute 
and which sets at rest the cause of action."  He cites 
variously to Griffin v. Kentucky, 479 U.S. 321 (date not 
given by appellant), and Linkletter v. Walker, 14 L. Ed. 2d 
601, 617 (date not given by appellant) for the proposition 
that a conviction only becomes final when "judgment of 
conviction has been rendered, the availability of appeal 
exhausted, and the time for a petition for certiorari [has] 
elapsed or a petition for certiorari [filed and] finally 
denied."  Based on these definitions, the appellant argues 
that only after all of his appellate options have been 
exhausted regarding his felony conviction, does 38 U.S.C.A. 
§ 5313 and 38 C.F.R. § 3.665 authorize the reduction of 
disability compensation for an incarcerated veteran to ten 
percent.  He claims that he currently has his felony 
conviction under appeal.  

In addition, the veteran has contended that 38 C.F.R. 
§ 3.665(d) only mandates a reduction to a 10 percent 
evaluation for disability compensation of 20 percent or 
"under."  As he is currently evaluated as 100 percent 
disabled, he argues that this regulation does not authorize a 
reduction of his VA compensation.

The statute at 38 U.S.C.A. § 5313 reads:

(a)(1)  To the extent provided in 
subsection (d) of this section, any 
person who is entitled to compensation or 
to dependency and indemnity compensation 
and who is incarcerated in a Federal, 
State, or local penal institution for a 
period in excess of sixty days for 
conviction of a felony shall not be paid 
such compensation or dependency and 
indemnity compensation, for the period 
beginning on the sixty-first day of such 
incarceration and ending on the day such 
incarceration ends, in an amount that 
exceeds-- 
(A) in the case of a veteran with a 
service-connected disability rated at 20 
percent or more, the rate of compensation 
payable under section 1114(a) of this 
title; or 
(B) in the case of a veteran with a 
service-connected disability not rated at 
20 percent or more or in the case of a 
surviving spouse, parent, or child, one-
half of the rate of compensation payable 
under section 1114(a) of this title. 
 
(d) The provisions of subsection (a) of 
this section shall apply (1) with respect 
to any period of incarceration of a 
person for conviction of a felony 
committed after October 7, 1980, and (2) 
with respect to any period of 
incarceration on or after October 1, 
1980, for conviction of a felony of a 
person who on October 1, 1980, is 
incarcerated for conviction of such 
felony and with respect to whom the 
action granting an award of compensation 
or dependency and indemnity compensation 
is taken on or after such date. 

(Emphasis added)

The regulation at 38 C.F.R. § 3.665 reads:

(a) General.  Any person specified in 
paragraph (c) of this section who is 
incarcerated in a Federal, State or local 
penal institution in excess of 60 days 
for conviction of a felony shall not be 
paid compensation or dependency and 
indemnity compensation (DIC) in excess of 
the amount specified in paragraph (d) of 
this section beginning on the 61st day of 
incarceration.  

(c) Applicability.  The provisions of 
paragraph (a) of this section are 
applicable to the following persons:
    (1) A person serving a period of 
incarceration for conviction of a felony 
committed after October 7, 1980.
    (2) A person serving a period of 
incarceration after September 30, 1980 
(regardless of when the felony was 
committed) when the following conditions 
are met:
    (i) The person was incarcerated on 
October 1, 1980; and
    (ii) An award of compensation or DIC 
is approved after September 30, 1980.

(d) Amount payable during incarceration--
(1) Veteran rated 20 percent or more.  A 
veteran to whom the provisions of 
paragraphs (a) and (c) of this section 
apply with a service-connected disability 
evaluation of 20 percent or more shall 
receive the rate of compensation payable 
under 38 U.S.C. 1114(a).
(2) Veteran rated less than 20 percent.  
A veteran to whom the provisions of 
paragraphs (a) and (c) of this section 
apply with a service-connected disability 
evaluation of less than 20 percent (even 
though the rate for 38 U.S.C. 1114 (k) or 
(q) is paid) shall receive one-half the 
rate of compensation payable under 38 
U.S.C. 1114(a).

(Emphasis added)

The starting point in interpreting a statute is its language, 
for "if the intent of Congress is clear, that is the end of 
the matter."  Lewis v. Brown, 8 Vet. App. 287, 290 (1995) 
(quoting Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 
1993), aff'd 513 U.S. 115, 130 L. Ed. 2d 462, 115 S. Ct. 552 
(1994)).  "Determining a statute's plain meaning requires 
examining the specific language at issue and the overall 
structure of the statute." Gardner v. Derwinski, 1 Vet. App. 
584, 586 (citing Bethesda Hospital Ass'n v. Brown, 485 U.S. 
399, 403-05, 99 L. Ed. 2d 460, 108 S. Ct. 1255 (1988)).

According to Black's Law Dictionary 176 (5th ed. 1983) the 
word "conviction" means:

In a general sense, the result of a 
criminal trial which ends in a judgment 
or sentence that the accused is guilty as 
charged.  The final consummation of the 
prosecution including the judgment or 
sentence, or as is frequently the case, 
the judgment or sentence itself.  The 
stage of a criminal proceeding where the 
issue of guilt is determined.

Black's Law Dictionary also provides a second definition of 
conviction:

"Conviction" and "convicted" mean the 
final judgment on a verdict or finding of 
guilty, a plea of guilty, or a plea of 
nolo contendere, and do not include a 
final judgment which has been expunged by 
pardon, reversed, set aside, or otherwise 
rendered nugatory.  

The dictionary cites to 18 U.S.C.A. § 4251 as the source of 
this second definition.  However, 18 U.S.C.A. § 4251 does not 
exist at this time as it was repealed in October 1984.  See 
P.L. 98-473, 98 Stat. 2027 (Oct. 12, 1984).  It is this 
second definition from which the veteran appears to base his 
argument that a conviction under 38 U.S.C.A. § 5313 and 
38 C.F.R. § 3.665 requires the exhaustion of his appellate 
remedies.  Title 38 of the United States Code does not 
provide a definition for the word "conviction" and any 
definition provided by a separate title would not be 
applicable.  Therefore, the common meaning of the word must 
be applied to the statute.  The common meaning provided by 
Black's Law Dictionary clearly indicts that a conviction 
results from the consummation of the prosecutions case 
resulting in a judgment of guilty and a sentencing for the 
crime.  The common definition does not include termination of 
the appellate process.

Regardless of the meaning for the word conviction in 
38 U.S.C.A. § 5313, this is not the operative word under this 
statute.  The plain meaning of the statute indicates that a 
person's "incarceration" based upon a conviction for a 
felony triggers a reduction in compensation benefits.  The 
plain meaning of the language of 38 U.S.C.A. § 5313 and 
38 C.F.R. § 3.665 indicates that reduction of compensation is 
triggered by the incarceration after a conviction for a 
felony.  There is no indication in the statute or regulation 
that VA must wait until all appellate opportunities are 
exhausted, but instead requires reduction in compensation 
upon the incarceration of the beneficiary.  

Such a meaning is also supported by regulations at 38 C.F.R. 
§ 3.665(m) that instructs VA to restore to a beneficiary any 
compensation withheld due to incarceration, if the conviction 
for which the veteran was incarcerated is later overturned on 
appeal.  In addition, VA General Counsel issued an opinion in 
VAOPGCPREC 6-97 (January 28, 1997) that determined the 
provisions of 38 U.S.C.A. § 5313(a) were met when (1) the 
beneficiary was incarcerated in a penal institution for a 
period in excess of 60 days and (2) incarceration was for 
conviction of a felony.  General Counsel instructed that it 
was appropriate for VA to continue to pay the full disability 
amount until it could factually determine when a recipient 
had been incarcerated in excess of 60 days before reducing 
disability compensation under 38 C.F.R. § 3.665.  In effect, 
VA General Counsel found that the provisions of 38 U.S.C.A. 
§ 5313 and 38 C.F.R. § 3.665 were operative when a conviction 
has led to incarceration, regardless of whether the 
recipient's appellate options had been exhausted.

The United States Supreme Court cases cited by the veteran 
have little applicability to the enforcement of 38 U.S.C.A. 
§ 5313 and 38 C.F.R. § 3.665.  The holding in In re Tiffany, 
252 U.S. 32, 40 S. Ct. 239, 64 L. Ed. 443 (1920), concerned 
the denial of a writ of mandamus or prohibition.  The Supreme 
Court found it was appropriate for a United States Circuit 
Court to deny a writ of mandamus as a district court's order 
was a final decision and the chancery receiver still had the 
right to appeal this decision to the Circuit Court of 
Appeals.  This case only stands for the proposition that a 
writ of mandamus is a last resort and should not be issued if 
a person's appellate remedies have not been exhausted.  

In Griffen v. Kentucky, 479 U.S. 314, 107 S. Ct. 708, 93 L. 
Ed. 2d 649 (1987), a convicted felon moved to discharge his 
jury on the grounds that his prosecutor unconstitutionally 
used peremptory challenges to remove all but one of the 
prospective black jurors.  The United States Supreme Court 
observed that defendant could have established a prima facie 
case of racial discrimination in violation of Fourteenth 
Amendment to the U. S. Constitution based on the 
prosecution's use of peremptory challenges to strike members 
of defendant's race from the jury venire.  The Supreme Court 
held that once defendant had made such a showing, the burden 
shifted to the prosecution to come forward with a neutral 
explanation for the peremptory challenges.  The case was 
remanded for a new trial.  The decision in this case only 
addresses protection from racial discrimination in the 
seating of a jury.

In Linkletter v. Walker, 381 U.S. 618, 85 S. Ct. 1731, 14 L. 
Ed. 2d 601 (1965), a prisoner whose criminal conviction was 
affirmed by the state supreme court in 1960 filed a petition 
for habeas corpus in federal district court alleging 
illegally seized evidence immediately after the Supreme Court 
decision in Mapp in 1961.  The Supreme Court held in Mapp 
that the exclusion of evidence seized in violation of the 
search and seizure provisions of the Fourth Amendment was 
required of the states by the Due Process Clause of the 
Fourteenth Amendment.  The district court denied the 
prisoner's petition finding that Mapp did not apply 
retrospectively.  The court of appeals agreed and affirmed.  
The Supreme Court granted review and affirmed.  This holding 
only stands for the proposition that a Supreme Court holding 
in Mapp regarding exclusion of evidence did not have a 
retroactive effect.  

A review of the cases cited by the veteran shows that they 
have no holding regarding a general definition of the word 
"conviction" and, in particular, do not address VA's 
obligations under 38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665.  
At best, any discussion of the word "conviction" in these 
decisions would be obiter dictum and not necessary to the 
disposition of these cases.  See McCoy v. Massachusetts 
Institute of Technology, 950 F.2d 13, 19 (1st Cir. 1991); 
Lasovick v. Brown, 6 Vet. App. 141, 153 (1994) (quoting 
Black's Law Dictionary (7th ed. 1999)) ("Dicta" is a 
judicial comment made during the course of delivering a 
judicial opinion, but one that is unnecessary to the decision 
in the case and therefore not precedential, though it may be 
considered persuasive).  

In addition, the Board finds no merit to the veteran's 
argument that 38 C.F.R. § 3.665(d) does not authorize 
reduction of a 20 percent evaluation.  The language of 
38 U.S.C.A. § 5313 and 38 C.F.R. § 3.665 clearly instructs VA 
that if a veteran with a 20 percent evaluation or higher is 
incarcerated for a felony conviction, his disability 
compensation is to be reduced to that authorized under 
38 U.S.C.A. § 1114(a).  The amount authorized under this 
statute is for a ten percent rating.  Instead of prohibiting 
a reduced evaluation to ten percent, 38 U.S.C.A. § 5313 and 
38 C.F.R. § 3.665(d) requires such a reduction in the current 
case.

Based on the above analysis, the Board finds that reduction 
of the veteran's total disability evaluation was required 
under the provisions of 38 U.S.C.A. § 5313 and 38 C.F.R. 
§ 3.665 for an incarceration beginning on June 11, 2002 
(based on a conviction of a felony offense).  Thus, the 
reduction to a ten percent evaluation was proper.


ORDER

As the reduction of the veteran's disability compensation to 
a ten percent evaluation effective from August 10, 2002, due 
to incarceration for a felony conviction, was proper, the 
appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



